DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this divisional application filed on 06/24/21
Information Disclosure Statement
The listing of references on pages 2-5 in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 1; Applicant recites “the blood is heated and cooled slowly”. The examiner is unable to ascertain what “slowly” distinctly represents. And therefore, the metes and the bounds of claim 5 cannot be determined. It is respectfully requested that the term “slowly” be substituted with time interval values.
In claim 6, lines 1-2; Applicant recites “all normal precautions during treatment and handling of blood are exercised”. The examiner is unable to ascertain what constitute “normal”. Therefore, the metes and the bounds of claim 6 cannot be determined. It is respectfully requested that the term “normal” be substituted with active steps. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fausset et al. (US 6,579,496 B1).
Regarding claim 1, Fausset et al. discloses a method for treating blood (col.1, lines 6-9) stored in the blood supply by establishing a stand- alone external circuit (Fig.1:14, 18, 34, and 30) wherein blood is heated to between 40°C and 49°C (col.4, lines 25-28) for between 10 and 45 minutes in order to eliminate any viruses that may be contained in the blood.
Regarding claim 2, Fausset et al. discloses that the blood is heated to between 45°C and 47°C (col.4, lines 21-23).
Regarding claim 3, Fausset et al. discloses that the treatment period is between 15 and 35 minutes (col.4, lines 27-28).
Regarding claim 4, Fausset et al. discloses that the standalone external circuit comprises:
a. a modular cooler heater (Fig.1:34);
b. a pump/agitator (Fig.1:29) to ensure the blood is moving through the circuit; and
c. a blood chemistry analyzer (Fig.1:40 and 42) to ensure the blood chemistry remains within acceptable limits.
Regarding claim 5, Fausset et al. discloses that the blood is heated and cooled slowly (col.10, lines 6-15).
Regarding claim 6, Fausset et al. discloses that all normal precautions during treatment and handling of blood are exercised in order to ensure that the blood is not damaged (col.10, lines 23-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798